DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change In Examiner
	Please note that the Examiner assigned to this application has changed. Any inquiry regarding this communication or previous communications from the Office may be directed to Erin M. Bowers, whose contact information can be found at the end of this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.

Claim Status
The amendment of 10/20/2020 has been entered. Claims 1, 3, and 5-25 are pending in this US patent application. Claims 18-20 remain withdrawn from further without traverse in the reply filed on 09/09/2019.
Claims 1, 3, 5-17, and 21-25 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejection of the claims under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action is withdrawn in light of the amendment of 10/20/2020, which corrected the indefinite language in previous claim 1.
All previous rejections of the claims under 35 U.S.C. 103 have been withdrawn in favor of the rejections presented below.

Claim Interpretation
Amended claim 1 recites a water sample test volume consisting of (i.e., closed language) a water test sample and media. However, claim 1 further recites that the media comprises (i.e., open language) various fluorescent indicators. As such, the claim does not preclude the inclusion of anything in the water sample test volume because the media may contain any ingredients in addition to the recited fluorescent indicators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-12, 14-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0115216 filed by Sharpin, published 05/10/2012, in view of US patent 4868110 granted to DesRosier et al., issued 09/19/1989.

Sharpin teaches a container with a substantially rigid transparent chamber capable of retaining a liquid sample having a microorganism growth promoter and a dye therein, the sample to be tested for the presence or absence of microorganisms (see entire document, including page 2, paragraph 0024; cf. claims 15 and 24; cf. part (b) of claim 1; the Examiner notes that any reagents present with a liquid sample would be “hydrated” and that the container itself can be interpreted as a “kit”). The lid of the vial is surrounded by an inflexible plastic bubble sealed to the container below the screw thread that acts as a visual tamper proof check to see if the container has already been opened (page 5, paragraph 0112; cf. claim 15; cf. part (a) of claim 1 [“…a tamper evident cap comprising a separable top cap”]). Foil seals separate the chamber for sample detection from the chambers containing the reagents used for microorganism detection, and the vial contains means for releasing the chemicals into the transparent chamber (page 2, paragraph 0028; pages 4-5, paragraphs 0103-0104; cf. claim 3; cf. part (b) of claim 1; the Examiner notes that, once released by puncturing the foil seals and adding the sample to the vial, the vial would intrinsically contain a sample volume that can be interpreted as a single internal vial sample volume and would contain air [i.e., “the air volume”], the liquid sample [i.e., “a water test sample”], and the reagents for detecting the microorganisms [i.e., “media”]). 
The vial also contains an O-ring sandwiched between a foil sheet and the flange top that substantially overlies the annulus of the flange top (page 6, paragraph 0146; cf. claim 15; cf. part (a) of claim 1 [“…a bottom ring”]). In addition, the opening of the cap is necessarily circular to fit the cylindrical vial shown in the figures and described in 

However, Sharpin does not teach that the dye used to detect microorganisms is MUG used to detect E. coli. Sharpin also does not recite the specific dimensions of the vial and cap recited in claims 22 and 23 or the shelf lives recited in claims 14 and 25.

DesRosier teaches a device for the detection and estimation of numbers of microorganisms (see entire document, including column 1, lines 7-8). The device includes a growth medium containing a fluorogenic substrate that is added to the sample, and the presence of microorganisms in the sample is detected by detecting the presence or absence of fluorescent products in the growth medium (column 5, lines 57-67). MUG can be used as the fluorogenic substrate to allow for the rapid detection of E. coli in samples containing mixed populations of microorganisms (column 11, lines 25-44; cf. claims 9-12 and 15-17; cf. claim 1 [“…wherein the media comprises…MUG”]). The samples can be liquid samples at a total volume of combined sample and reagents 

While Sharpin does not teach that the dye used to detect coliform microorganisms in liquid samples in the microorganism detection vials is MUG, it would have been obvious to one of ordinary skill in the art to use MUG in the vials of Sharpin because DesRosier teaches that MUG can be used in vials to detect coliform bacteria in liquid samples and that the use of MUG allows for the rapid detection of E. coli in samples containing mixed populations of microorganisms. One of ordinary skill in the art would have a reasonable expectation that using the MUG of DesRosier as the dye in the vials of Sharpin would successfully allow for the rapid detection of coliform bacteria in the samples of Sharpin.
Sharpin and DesRosier do not specifically teach the sizes of the vials and caps and volumes of the vials and water samples recited in instant claims 6-8 and 21-23. However, the Examiner notes that changes in size and shape are considered to be routine expedients within the realm of ordinary skill in the art. See MPEP § 2144.04 (IV). In addition, as discussed above, Sharpin teaches that the shape of the cylindrical vial may be altered as long as the vial remains transparent along the light path between the source and sensor of the apparatus detecting the microorganisms, and the size of the vial is determined by the minimum concentration of microorganisms being sought. The volume of the vial would be a function of the vial’s size and shape. The desired sample volume would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of the water sample (which is a function of the volume of the water sample) because the concentration of a microorganism-containing sample is an art-recognized, result-effective variable known to affect the type of samples that can be analyzed and the ability to detect microorganisms in the sample, which would have been optimized in the art to allow for the desired detection.
While Sharpin states that the devices have a long shelf life, Sharpin and DesRosier do not explicitly teach that the devices have a shelf life of at least 12 months (cf. instant claim 14) or 18-36 months (cf. instant claim 25). However, given that Sharpin’s devices are sealed and keep the reagents segregated from one another until used in the assay, it is highly likely that the devices with “long shelf life” would have the instantly recited shelf life characteristics. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing i.e., not the test vials in storage prior to use, but the vials in the state of being used), and that claims 14 and 25 do not recite any particular characteristic (usability, the activity of the reagents, etc.) that must factor into the “shelf life”.
Therefore, claims 1, 3, 5-12, 14-17, and 21-25 are rendered obvious by Sharpin in view of DesRosier and are rejected under 35 U.S.C. 103.

Claims 1, 3, 5-17, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2012/0115216 filed by Sharpin, published 05/10/2012, in view of US patent 4868110 granted to DesRosier et al., issued 09/19/1989, and US patent 5411867 granted to Chang et al., published 05/02/1995, as evidenced by Turgay et al., KSU J. Nat. Sci. 18(1): 31-34 (2015).

As discussed above, claims 1, 3, 5-12, 14-17, and 21-25 are rendered obvious by Sharpin in view of DesRosier. However, Sharpin and DesRosier do not teach the E. coli O157:H7 as recited in instant claim 13.

Chang teaches a sensitive, rapid, specific, accurate, and inexpensive method for the determination of the presence of total coliform and E. coli in water samples, food products, and seafood (see entire document, including column 6, lines 59-62). The compound used to detect bacteria can be X-GAL (column 10, lines 66-68; cf. claim 1). When X-GAL is used as the indicator, a blue color indicates the presence of coliform bacteria (column 21, lines 37-40).
Turgay teaches that X-GAL can be used to determine the presence of E. coli O157:H7 in samples (see entire document, including page 32, left column, paragraph 2). As such, the X-GAL medium for detecting coliform bacteria taught by Chang is suitable for detecting E. coli O157:H7 as recited in instant claim 13.

While Sharpin and DesRosier do not teach that the medium in the vial for the detection of coliform bacteria contains X-GAL as an indicator, it would have been obvious to one of ordinary skill in the art to include X-GAL in the medium because Chang teaches that X-GAL is a suitable indicator agent to use in media for the detection of coliform bacteria and E. coli in water samples, food products, and seafood. One of ordinary skill in the art would have a reasonable expectation that including the X-GAL of Chang in the vial rendered obvious by Sharpin and DesRosier would successfully result in the detection of coliform bacteria in the vial.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the previous rejections of the claims under 35 U.S.C. 103, which have been withdrawn, as discussed above. However, the Examiner will address certain aspects of Applicant’s arguments that are applicable to the new rejections presented above.

Applicant states that Sharpin teaches a tamper proof guard that is separate from the lid and, thus, does not teach a “tamper evident cap” as instantly recited (remarks, page 13). This argument has been fully considered but has not been found persuasive.
The Examiner notes that, as discussed above and as cited by Applicant, Sharpin’s tamper proof guard provides a visual tamper proof check to see if the vial has been opened, i.e., if the lid has been removed. As such, it is evident if the cap has been tampered with. Accordingly, the cap of Sharpin falls within the broadest reasonable interpretation of a “tamper evident cap” as instantly recited.

Applicant states that Sharpin teaches a multi-compartment container, in contrast to the instantly recited vial with a single internal vial sample volume (remarks, page 13). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the instantly recited vial comprises (i.e., open language) the recited single internal vial sample volume. The transparent chamber of Sharpin constitutes a single internal volume. As such, the transparent chamber of Sharpin satisfies the limitation “single internal vial sample volume” of claim 1. 

Applicant states that Sharpin requires a bacterium or microorganism testing agent to be mixed with a water sample and growth promoter in order to determine the presence or absence of coliforms, and so the container of Sharpin does not consist of the water test sample and media as instantly recited (remarks, pages 13 and 14). This argument has been fully considered but has not been found persuasive.
consisting of (i.e., closed language) a water test sample and media, claim 1 further recites that the media comprises (i.e., open language) various fluorescent indicators. As such, the claim does not preclude the inclusion of anything in the water sample test volume because the media may contain any ingredients in addition to the recited fluorescent indicators. Accordingly, Sharpin’s medium still renders the claim obvious despite reciting additional ingredients.

Applicant states that the shelf life of the vial as recited in instant claims 14 and 25 constitutes an unexpected result that overcomes the Examiner’s finding of obviousness (remarks, pages 20 and 21). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that an improvement does not necessarily constitute an unexpected improvement and that Applicant has not shown any evidence that extending the shelf life of the vial (presumably) by use of the recited cap and internal seal would be unexpected to one of ordinary skill in the art. The Examiner further notes that, as discussed above, given that Sharpin’s devices are sealed and keep the reagents segregated from one another until used in the assay, it is highly likely that the devices with “long shelf life” would have the instantly recited shelf life characteristics. “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The Patent and Trademark Office is not equipped to conduct experimentation in i.e., not the test vials in storage prior to use, but the vials in the state of being used), and that claims 14 and 25 do not recite any particular characteristic (usability, the activity of the reagents, etc.) that must factor into the “shelf life”.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/22/2021